The Disciplinary Review Board having filed with the Court its decision in DRB 18-298, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), John C. Smith, Jr., formerly of Cherry Hill, who was admitted to the bar of this State in 1990, be disbarred based discipline imposed in the Commonwealth of Pennsylvania for unethical conduct that in New Jersey constitutes violations *353of RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter or to promptly comply with reasonable requests for information), RPC 1.15(a) (knowing misappropriation of client trust funds), RPC 1.15(b) (failure to promptly deliver funds to a client), RPC 1.15(d) (recordkeeping violations), RPC 8.4(b) (criminal conduct that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer), RPC 8.4(c) (conduct involving dishonesty, **444fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Siegel, 133 N.J. 162, 627 A.2d 156 (1993) (knowing misappropriation of client settlement funds);
And John C. Smith, Jr., having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that John C. Smith, Jr., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that John C. Smith, Jr., be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by John C. Smith, Jr., pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that John C. Smith, Jr., comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.